Title: To George Washington from Major General Nathanael Greene, 25 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Mount Holly [N.J.] Nov. 25th [1777] 12 oClock

I wrote your Excellency this afternoon that the enemy were crossing from the Jerseys to Philadelphia and that the intelligen[c]es came from Col. Comstock—he is stationd at Haddenfield to collect intelligence—I have receivd two letters from the Col. to day the first dated at 12 oClock the last at three both of which I have inclosd—It appears to me the enemy are crossing their Cattle but I much doubt whether any part of the troops have crost the river perhaps they may begin in the morning—I am divided in my mind how to act—If your Excellen⟨cy⟩ intends an attack on Philadelphia our moveing down to Haddenfield will prevent our coopperating with you but if the enemy are crossing, the attack upon the city would not be warrantable now if before without our whole collective force at least and as part is below and part here I wish to move forward for the support of the troops below and attack the enemy if ⟨practicable.⟩
I expected before this to have receivd your Excellencies further orders but as I have not and from the intelligence there appears a prospect of attempting something here I have ventured to put the troops in motion if I should receive orders to the contrary I can speedily return.
If the enemy cross to the city they may be attackt at any time hereafter as well as now—if they have not crost and are in a situation to be attackt we shall have an opportunity to attempt something—I am anxious to do every thing in my power and more especially as the people

seems to be dissatisfied at the evacuation of red bank fort. I am with sentiments of regard your Excellencys most Obedient Servt

N. Greene

